        Case 3:15-cv-00675-JBA Document 1445 Filed 02/03/20 Page 1 of 4



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT
________________________________________
                                         )
UNITED STATES SECURITIES AND             )
EXCHANGE COMMISSION,                     ) No. 3:15-CV-675 (JBA)
                                         )
                      Plaintiff,         )
                                         )
      v.                                 )
                                         )
IFTIKAR AHMED,                           )
                      Defendant, and     )
                                         )
IFTIKAR ALI AHMED SOLE PROP; et al       )
                                         ) FEBRUARY 3, 2020
                      Relief Defendants. )
________________________________________)

     RELIEF DEFENDANTS’ RESPONSE TO SEC’S RESPONSE [ECF NO. 1439]
                TO THE RECEIVER’S NOTICE [ECF NO. 1412]

       The Relief Defendants respond to the SEC’s Response [ECF No. 1439] to the

Receiver’s Notice [ECF No. 1412]. The Relief Defendants reserve all rights with respect

to all issues.

       First, the SEC’s renewed request for liquidation at this time is an untimely

request for reconsideration of the Court’s decision dated November 26, 2019 to stay

liquidation pending decision in Liu. [ECF No. 1346]. Local Rule 7(d) requires any such

request be made within seven days of the decision. This is especially so since the SEC

and the Court had knowledge of these trades based on the Receiver’s Notice dated

September 12, 2019. [ECF No. 1281.]

       Second, the account in question is property of Ms. Ahmed. As the Court has

held, “it did not mean to alter the property rights to those assets at this time.” [ECF

No. 1019 at 2] It was the Relief Defendants who promptly alerted the Receiver when




                                          -1-
           Case 3:15-cv-00675-JBA Document 1445 Filed 02/03/20 Page 2 of 4



they received email notification of such trades. The SEC conveniently forgets to include

this fact that has already been confirmed by the Receiver.1 [ECF No. 1412-3.]

          Third, Relief Defendants have complied with the Court’s orders, no assets have

been dissipated over the almost five-year period that the freeze has been in effect and,

in response to Ms. Ahmed’s request, the Receiver has taken further steps to insure that

no trades will be accepted in the frozen accounts.

          Fourth, a liquidation and transfer of assets irreparably harms the Relief

Defendants and the Relief Defendants should not be irreparably harmed, punished or

penalized for no fault of theirs. In particular, the Court has recognized the “harm, which

cannot be undone and which could prove unnecessary [due to Liu]” in liquidating assets

prematurely, especially those that “are unique or whose liquidation cannot be reversed.”

[ECF No. 1346.]

          Fifth, the Court has stated that “[T]he Supreme Court’s decision to grant certiorari

in Liu v. SEC suggests that there is some possibility that it will determine that

disgorgement is not a proper penalty in securities enforcement actions … such a

decision would have a substantial impact on the judgment in this case …”                               [ECF

No. 1346 at 6.] Therefore, assets should not be liquidated prematurely, especially if

such assets may not be needed at all to satisfy any judgment amount after the appellate

process is over and the Supreme Court has rendered its decision in Liu v. SEC.




1
     Contrary to the SEC’s assertion, Ms. Ahmed purchased the use of a VPN for protection and security
    and not as an “Anonymizer.” Ms. Ahmed has received phone calls at her home claiming that her
    computer is hacked and that she should “watch out.” In addition, as the Court and the parties are
    aware, Ms. Ahmed has been subject to vile harassment, lives as a single parent with her minor children,
    and is constantly worried and scared about safety given the publicity of this (and other) cases as well as
    the harassment she has experienced.


                                                      -2-
       Case 3:15-cv-00675-JBA Document 1445 Filed 02/03/20 Page 3 of 4



      Based on the foregoing, the Court should decline to reconsider its own ruling on

this subject and instead should direct the Receiver to ensure with Fidelity (and other

brokerage firms) that no such trades can occur again. The Court should disregard the

SEC’s response as beyond the scope of what the Court specifically requested in

soliciting responses to the Receiver’s Notice.

                                         Respectfully Submitted,

                                         By: /s/ Paul E. Knag
                                            Paul E. Knag – ct04194
                                            pknag@murthalaw.com

                                         Murtha Cullina LLP
                                         177 Broad Street, 16th Floor
                                         Stamford, Connecticut 06901
                                         Telephone: 203.653.5400
                                         Facsimile: 203.653.5444

                                         Attorneys for Relief Defendants
                                         I-Cubed Domain, LLC, Shalini Ahmed,
                                         Shalini Ahmed 2014 Grantor Retained
                                         Annuity Trust, Diya Holdings, LLC, Diya
                                         Real Holdings, LLC, I.I. 1, I.I. 2 and I.I. 3




                                           -3-
       Case 3:15-cv-00675-JBA Document 1445 Filed 02/03/20 Page 4 of 4



                              CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a copy of the foregoing RELIEF DEFENDANTS’

RESPONSE TO SEC’S RESPONSE [ECF NO. 1439] TO THE RECEIVER’S NOTICE

[ECF NO. 1412] will be sent by e-mail to all parties by operation of the Court’s electronic

filing system or by mail to anyone unable to accept electronic filing as indicated on the

Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF

system.

                                           /s/ Paul E. Knag
                                             Paul E. Knag – ct04194




                                            -4-
